           Case 1:17-cr-00630-ER Document 131 Filed 10/03/19 Page 1 of 2



                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York



                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              October 3, 2019

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Mark S. Scott,
                 S8 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter on behalf of the parties to address the pre-trial schedule
in the above-captioned case, which is set for trial on November 4, 2019. The Government and
defense counsel propose the following pre-trial schedule and respectfully request that the Court
So Order the schedule set forth below:
    •   October 7: Government expert notice disclosure
    •   October 14: Defense expert notice disclosure; Government Rule 404(b) notice; and
        Government completes its rolling production of 3500 material 1
    •   October 18: Parties simultaneously file motions in limine and proposed examinations of
        jurors. Government files its request to charge
    •   October 21: Government produces witness list and exhibits pursuant to prior Court order
    •   October 23: Defense response to Government’s request to charge
    •   October 25: Simultaneous motions in limine responses




1
  The Government produced its first set of 3500 material on August 29, 2019, and has produced the majority of its
anticipated 3500 material as of the date of this letter. The Government has agreed with defense counsel to make a
good faith effort to continue producing 3500 material and to produce available 3500 material by October 14.
            Case 1:17-cr-00630-ER Document 131 Filed 10/03/19 Page 2 of 2



      •   October 28: Final pretrial conference pursuant to prior Court order; defense disclosure of
          exhibits and witnesses (including 3500 material for defense witnesses)




                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                By:            /s/
                                                       Christopher J. DiMase / Nicholas Folly/
                                                       Julieta V. Lozano
                                                       Assistant United States Attorneys /
                                                       Special Assistant United States Attorney
                                                       (212) 637-2433 / (212) 637-1060/
                                                       (212) 335-4025

Cc:       David Garvin, Esq.
          Arlo Devlin Brown, Esq.




                                                  2
